Exhibit 10.29

CONFIDENTIAL TREATMENT REQUESTED

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended. Such redacted portions
have been replaced with “[***]” in this Exhibit. An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

Heads of Agreement

Clinical Micro Sensors, Inc. d/b/a GenMark Diagnostics, Inc. (“GenMark”)

and Advanced Liquid Logic, Inc. (“ALL”)

March 30, 2012

 

1.      Definitions

  

a.      Licensed IP

   All intellectual property owned or controlled by ALL, including patents and
know-how, necessary or useful to make, have made, use, sell, offer for sale, or
import Licensed Products in the Field.

b.      Licensed Product

   Any product for use in Diagnostic Testing, including instruments and
consumables, the manufacture, use, sale, offer for sale, or importation of
which, would (but for a license from ALL) infringe a valid patent claim of the
Licensed IP.

c.      Territory

   Worldwide

d.      Field

   Protein Analyte Field and Molecular Analyte Field, and subject to exercise of
the option described in 2c below, the Other Analyte Field.

(i)     Protein Analyte Field

   Human in-vitro Diagnostic testing using Genmark e-Detection of protein and/or
peptide analytes.

(ii)    Molecular Analyte Field

   Human in-vitro Diagnostic testing using Electrochemical Detection of DNA, RNA
or other nucleotide sequence analytes, excluding detection utilizing Sequencing
(to be defined).

(iii)  Other Analyte Field

   Human in-vitro Diagnostic testing using Genmark e-Detection of analytes other
than: (i) proteins and/or peptides and (ii) DNA, RNA or other nucleotide
sequences.

e.      Electrochemical Detection

   Use of at least two electrodes to apply potential and measure current
produced by a chemical reaction occurring in a liquid in contact with the
electrodes. For the sake of clarity, Electrochemical Detection excludes
detection methods which involve detection or measurement of conductivity,
impedance or capacitance of a droplet, a portion of a droplet, or the contents
of a droplet, as well as electrochemilimenescence and optical means of
detection.

f.       GenMark e-Detection

   Detection of an analyte based on a Complex where the Electrochemical Label is
detected using Electrochemical Detection.

g.      Complex

   Complex comprising a capture ligand coupled to an electrode surface, a target
analyte, and an Electrochemical Label

h.      Electrochemical Label

   Moieties that function in a Complex to produce an electrical signal (detected
by the electrode) by oxidation or reduction of the moiety, including metal
complexes of iron, ruthenium, and osmium. For the sake of clarity,
Electrochemical Label specifically excludes enzymatic labels (except as provided
in the nonexclusive license granted in 2.c.) and labels that function by
releasing hydrogen ions.

i.       Diagnostic

   Testing for the purpose of diagnosis, prognosis, monitoring, screening or
predicting a disease or condition in a human, or selecting a therapeutic or
prophylactic regimen; excluding screening of newborn infants for metabolic or
other disorders in fields other than in the Molecular Analyte Field using
GenMark e-Detection.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

j.       Collaboration Inventions

   All inventions and know-how (whether or not patentable) that are first
invented (as that term is defined under U.S. Patent Laws) as a direct result of
activities undertaken under the Development Plan, including activities performed
by a third party on a party’s behalf.

k.      Other Terms

   Capitalized terms not defined herein will be defined in the Definitive
Agreements.

2.      Licenses

   The following licenses will be granted only upon execution of the Definitive
Agreements:

a.      GenMark e-Detection Technology

   Exclusive license, under the Licensed IP, to make, have made, use, sell,
offer for sale, and import for use in the Protein Analyte Field and Molecular
Analyte Field those Licensed Products utilizing GenMark e-Detection in the
Territory.

b.      [***] Molecular Diagnostics

   Exclusive license, under the Licensed IP, to make, have made, use, sell,
offer for sale, and import for use in the Molecular Analyte Field those Licensed
Products utilizing Electrochemical Detection [***] in the Territory.

c.      Enzyme Labels

   Nonexclusive license, under the Licensed IP, to make, have made, use, sell,
offer for sale, and import for use in the Protein Analyte Field those Licensed
Products utilizing Electrochemical Detection [***] in the Territory where the
Electrochemical Label is an enzyme.

d.      Option for Other Analyte Field

   GenMark shall have the option to obtain an exclusive license, under the
Licensed IP, to make, have made, use, sell, offer for sale, and import for use
in the Other Analyte Field those Licensed Products utilizing GenMark e-Detection
in the Territory. Such option shall be exercisable at any time within [***]
([***]) years of the effective date of the Definitive Agreements upon (i) the
payment by GenMark of $[***] and (ii) the agreement to pay a one-time $[***]
milestone payment upon reaching $[***] of net sales of consumable Licensed
Products for use in the Other Analyte Field.

3.      Right of First Refusal

   Following execution of the Definitive Agreements:

a.      [***] Molecular Diagnostics

   ALL grants GenMark a one-year right of first refusal to obtain a right or
license under the Licensed IP in the Molecular Analyte Field for products using
Electrochemical Detection [***].

b.      Other In-Vitro Diagnostics

   For a period of [***] years, ALL will notify GenMark prior to licensing a
third party for products in human in-vitro Diagnostic testing using
Electrochemical Detection for targets outside the Protein Analyte Field and the
Molecular Analyte Field, excluding detection utilizing Sequencing (to be
defined).

4.      Payments

  

a.      Equity Investment

  

•   $[***] shares of ALL preferred stock at signing of the Definitive Agreements
(as defined below), subject to due diligence, terms and a price to be agreed

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

  

•   Rights to participate in future financing

 

•   Terms of the equity investment will be substantially equivalent to ALL’s
series E, or if no series E has been issued, ALL’s series D, and will include an
anti-dilution feature whereby GenMark will be awarded (at no cost to GenMark)
more shares if there is a subsequent financing at lower per-share price than the
per-share price paid by GenMark.

b.      Cash Payments

  

(i)      Initial Payment

   $[***] at signing of the Definitive Agreements

(ii)     Milestone Driven Non-Equity Payments

   $[***] based on development milestones to be agreed, payments to be spread
across the development period

5.      Royalties on Instrument Licensed Products

      [***]% of net capital sales of instrument Licensed Products

a.      Revenue Sharing

   The Definitive Agreements will include provisions protecting against shifting
of sales revenue from Licensed Products to non-royalty bearing products.

6.      Product Development

   Following execution of the Definitive Agreements:

a.      Management

   A Joint Development Committee (“JDC”), consisting of representatives from
GenMark and ALL, will be formed for the purpose of monitoring progress of under
the Development Plan (as defined below), and coordinate resources and efforts.

b.      Development Plan

   ALL shall perform certain activities supporting the development of Licensed
Products utilizing ALL’s proprietary electrowetting according to a “Development
Plan.” An initial Development Plan will be appended to the Definitive Agreement
and will describe the activities to be undertaken by ALL, and the timelines and
budget therefor.

c.      Fees

   ALL’s activities under the Development Plan will be funded by GenMark,
including reimbursement of ALL’s direct costs and indirect costs for such
activities, which costs shall be consistent with ALL’s auditable, DCAA approved
rate structure.

7.      Component Supply

   Following execution of the Definitive Agreements:   

•    Subject to agreed to terms regarding the continuity and quality of supply,
ALL shall be the exclusive supplier of the components of consumable Licensed
Products that incorporate ALL’s proprietary electro-wetting technology. The
price of each component of a consumable Licensed Product supplied over a given
period will equal to the sum of [***].

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

   The price of the each component of a consumable Licensed Product supplied by
ALL shall be subject to volume-based caps to be negotiated and based on the
benchmarking of comparable raw material and labor costs at such volumes.

8.      IP Ownership

   Following execution of the Definitive Agreements:   

Collaboration Inventions shall be treated as follows: (i) ALL shall, subject to
the rights and licenses granted to GenMark, solely own all ALL Inventions; (ii)
GenMark shall solely own all GenMark Inventions; and (iii) all inventions, other
than ALL Inventions and GenMark Inventions shall be jointly owned by the
parties.

 

GenMark Inventions are those Collaboration Inventions that relate solely to
Electrochemical Detection and Collaboration Inventions that are apparatus that
relate solely to Electrochemical Detection.

 

ALL Inventions are those Collaboration Inventions that relate solely to digital
microfluidics (to be defined).

9.      Other Terms

      The Definitive Agreements will include other customary terms and
conditions contained in similar agreements of the type. These will include, for
example, diligence requirements, co-branding of products, confidentiality,
auditing rights, representations and warranties, dispute resolution, and
termination.

10.    Binding Nature

      ALL and GenMark shall enter into one or more agreements reflecting the
terms and conditions set forth in this Heads of Agreement and other terms
mutually agreeable to the parties (“Definitive Agreements”). ALL and GenMark
agree to negotiate diligently and in good faith to prepare and execute such
Definitive Agreements as soon as practicable. Pending execution of the
Definitive Agreements, this Heads of Agreement shall be deemed a legally binding
obligation of the parties hereto. Upon termination of this Heads of Agreement as
provided for in Section 11 (Effective Date), all provisions of this Heads of
Agreement will be null and void, and except for the provisions of Section 15
(Confidentiality), no provision of this Heads of Agreement shall survive
expiration or termination.

11.    Effective Date

     

This Heads of Agreement shall commence on the Effective Date (as defined below),
and shall terminate upon the earlier of:

 

(A)     execution by the parties of the Definitive Agreements;

 

(B)     agreement by the parties in writing; or

 

(C)     failure to obtain [***] written consent for ALL to enter into the
Definitive Agreements prior to the expiration of the Negotiation Period (as
defined below).

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

12.    Representations & Warranties

     

Each party hereby represents and warrants that, as of the Effective Date, it has
the full right and authority, and has obtained all approvals, permits or
consents necessary, to enter into this Heads of Agreement, and to perform all of
its obligations hereunder.

 

ALL has not, prior to the date hereof, entered into and shall not, following the
date hereof and prior to the expiration of this Heads of Agreement, enter into
any agreement and has not granted any now existing, or agreed to grant any
future, license, right or privilege which agreement, license, right or privilege
conflicts in any way with this Heads of Agreement, the rights and licenses
granted to GenMark hereunder, or ALL’s obligations hereunder.

 

Notwithstanding the terms of this Section 12, GenMark acknowledges that it will
be necessary for ALL to obtain written consent from [***] prior to completion of
the Definitive Agreements. ALL represents and warrants that is will use its best
efforts to obtain any and all consents from [***] required to enter into the
Definitive Agreements within thirty (30) days of the Effective Date.

13.    Miscellaneous

      This Heads of Agreement shall be governed by and construed under the laws
of the State of Delaware, without regard to the conflict of laws provisions
thereof. This Heads of Agreement may be executed in one or more counterparts,
each of which shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy of this Heads of Agreement, including
the signature pages, will be deemed an original. This Heads of Agreement has
been prepared jointly and no rule of strict construction shall be applied
against either party. In this Heads of Agreement, the singular shall include the
plural and vice versa and the word “including” shall be deemed to be followed by
the phrase “without limitation.” The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Heads of Agreement.

14.    Arbitration

      If, despite the diligent and good faith efforts of the parties, for a
period of at least one hundred eighty (180) days from the Effective Date
(“Negotiation Period”), the parties are unable to prepare and execute the
Definitive Agreements reflecting the terms and conditions set forth in this
Heads of Agreement, then either party may submit the matter to final and binding
arbitration under the auspices of the American Arbitration Association (“AAA”).
Unless otherwise agreed to by the parties, any such arbitration shall be
conducted in San Diego, California pursuant to the then-current commercial
arbitration rules of the AAA, as modified herein. Such arbitration shall be
conducted in the English language. The arbitration tribunal shall consist of a
single arbitrator who is an independent expert in worldwide business development
in the diagnostics industry, mutually acceptable to the parties. If the parties
are unable to agree on an arbitrator, the arbitrator shall be an independent
expert as described in the preceding sentence selected by the chief executive of
the San Diego office of the AAA.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

  

Any such arbitration hereunder shall be a “baseball” type arbitration.
Accordingly, notwithstanding the commercial arbitration rules of the AAA, each
party shall provide to the arbitrator, and the other party, its proposed version
of the Definitive Agreements. Each party may submit a revised version of its
proposed Definitive Agreements to the arbitrator and the other party within
thirty (30) days after receiving the other party’s initial proposal. If so
requested by the arbitrator, each party shall make oral submissions to the
arbitrator based on such party’s proposal; provided that other party shall have
the right to be present during any such oral submissions. The arbitrator shall
select one party’s proposed Definitive Agreements as his or her decision, and
shall not have the authority to render any substantive decision other than to
select the proposal submitted by either GenMark or ALL (as initially submitted,
or as revised in accordance with the foregoing, as applicable). The parties
shall use diligent efforts to complete any arbitration within sixty (60) days
following a request by a party for such arbitration.

 

The administrative charges, arbitrator’s fees, and related expenses of any
arbitration shall be shared equally by the parties, but each party shall be
responsible for its own expenses in connection with such arbitration (including
its own attorneys’ fees).

 

The decision of the arbitrator shall be the binding remedy between the parties
regarding the dispute presented to the arbitrator. Any decision of the
arbitrator may be entered in a court of competent jurisdiction for judicial
recognition of the decision and an order of enforcement.

Pending the selection of the arbitrator or pending the arbitrator’s
determination of the merits of any arbitration, either party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that party.

15.    Confidentiality

      During the course of this Heads of Agreement, the parties may receive from
each other information which is proprietary and confidential to the party
disclosing such information. Such information, as well as the existence of and
terms of this Heads of Agreement, shall be deemed “Proprietary Information” as
that term is used in the Mutual Confidentiality Agreement between the parties
and effective June 30, 2010 (“Mutual CDA”), and shall be subject to the terms
and provisions of the Mutual CDA. Further, the Purpose of the Mutual CDA is
hereby amended to include the exchange of information relevant to the this Heads
of Agreement, negotiation of the Definitive Agreements, and the business
relationships contemplated thereby.

* * * * *

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OF GENMARK AND ADVANCED LIQUID LOGIC, INC.

 

IN WITNESS WHEREOF, the parties have caused this Heads of Agreement to be
executed by their duly authorized representatives as of this 30th day of March,
2012 (“Effective Date”).

 

Clinical Micro Sensors, Inc. By:  

/s/ Hany Massarany

Name:  

Hany Massarany

Title:  

President and CEO

Advanced Liquid Logic, Inc. By:  

/s/ Richard M. West

Name:  

Richard M. West

Title:  

President and CEO

 

 

7